OPINION OF THE COURT
Order reversed, without costs, and case remitted to Supreme Court, Nassau County, with directions to amend its disposition by dismissing the original complaint for mootness. The issues involving the original complaint are moot because Special Term has granted plaintiff’s motion to amend the complaint. The *881merits not having been passed upon by this court, the question certified is not answered.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander.